Filed 4/30/20
          CERTIFIED FOR PARTIAL PUBLICATION*

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION TWO


    LORETTA GRUBER,                     B294617

         Plaintiff and Respondent,      (Los Angeles County
                                        Super. Ct. No. BC708186)
         v.

    SANDRA GRUBER et al.,

         Defendants and
    Appellants.


     APPEAL from an order of the Los Angeles Superior Court,
Randolph M. Hammock, Judge. Affirmed.

     Schumann Rosenberg, Eric Arevalo, Jeffrey P.
Cunningham, and Marlys K. Braun for Defendants and
Appellants Sandra Gruber and Kenneth Gruber.

      Prindle Goetz Barnes & Reinholtz, Jack R. Reinholtz,
Gopal S. Patel, and Lauren S. Gafa for Defendant and Appellant
Continental Precision Stamping, Inc.


*     Pursuant to California Rules of Court, rules 8.1100 and
8.1110, this opinion is certified for publication with the exception
of part II.B. of the Discussion.
      Defendant and Appellant Bradford Gruber, in pro. per.

      Tesser Grossman, Brian M. Grossman, and Gina M. Simas
for Plaintiff and Respondent Loretta Gruber.

                               ******
       The anti-SLAPP statute empowers a trial court to dismiss a
claim if the claim (1) falls within the statute’s scope and (2) lacks
“‘minimal merit,’” which is assessed by “accept[ing] the plaintiff’s
evidence as true.” (Code Civ. Proc., § 425.16; Baral v. Schnitt
(2016) 1 Cal.5th 376, 385 (Baral).)1 When a plaintiff sues for
malicious prosecution, she must demonstrate, among other
things, that she was previously sued “without probable cause.”
(Siebel v. Mittlesteadt (2007) 41 Cal.4th 735, 740 (Siebel).)
Although the question whether there was probable cause to sue is
“a question of law to be determined by the court,” that question is
necessarily evaluated by reference to “the facts known to the”
party who previously brought suit. (Sheldon Appel Co. v. Albert
& Oliker (1989) 47 Cal.3d 863, 875, 878 (Sheldon).) Where, as
here, there is a dispute over what facts the previously suing
parties knew at the time they brought suit, a trial court faced
with an anti-SLAPP motion by those parties must decide whether
the malicious prosecution plaintiff has shown that her allegation
that those parties lacked probable cause has “minimal merit.”
How is this to be done? We hold that a trial court should do so by
(1) resolving all factual disputes regarding what the previously
suing parties knew by accepting the plaintiff’s evidence as true


1     “SLAPP” is short for a “Strategic Lawsuit Against Public
Participation.”
      All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.




                                 2
and (2) through that lens, evaluating whether the prior claim(s)
were legally and factually tenable. Applying this holding, we
conclude that the plaintiff here has proven that her malicious
prosecution claim has minimal merit and that the trial court
acted properly in denying the anti-SLAPP motions to dismiss
that claim.
         FACTS AND PROCEDURAL BACKGROUND
I.    Facts
      A.     Marriage and relationship with in-laws
      Bradford Gruber (Bradford) and Loretta Gruber (Loretta)
married in July 1997, Loretta filed for dissolution in June 2015,
and judgment was entered in April 2018.2
      Throughout his life, Bradford has been close with—and
dependent upon—his parents, Sandra Gruber (Sandra) and
Kenneth Gruber (collectively, the parents). Bradford draws a
salary by working for the parents’ company, Continental
Precision Stamping, Inc. (Continental). When a tree fell on their
family’s home in 2002, Bradford and Loretta moved their family
into the parents’ then-unoccupied home on Sunset Boulevard in
the Brentwood Heights neighborhood of Los Angeles. And after
his separation from Loretta, Bradford moved back in with his
parents rent-free and used one of their other, empty houses to
store his belongings rent-free.




2      Because many of the parties have the same surname, we
use first names for clarity. We mean no disrespect.




                                3
      B.    Transfers of money and services
      While Bradford and Loretta were married, the parents gave
Bradford and his family $751,278.80 in money or services that
can be grouped into four categories.
            1.     Use of the Sunset Boulevard home
                   a.     The first, four-month “lease”
      Immediately after Bradford and Loretta moved into the
Sunset Boulevard home in September 2002, Bradford signed a
four-month lease with one of Sandra’s companies called Creative
Concepts. The lease set forth a monthly rent of $7,500. Although
Bradford wrote four checks for $7,500, the parents never cashed
those checks. Bradford nevertheless presented the lease and
checks to his homeowner’s insurance company to obtain
payments for living expenses. Their deceit worked, as the
insurance company cut checks for $18,000, which Bradford then
gave to Sandra.
                   b.     The second, month-to-month “lease”
      After the first lease expired in January 2003, Bradford
signed a second, open-ended, month-to-month lease directly with
Sandra. The lease set forth a monthly rent of $2,500. Loretta
wrote three checks for the first three months, but the checks were
for $7,500—not $2,500. Once again, Sandra never cashed those
checks. Bradford and Loretta nevertheless listed $2,500 as their
monthly rent expense in applications to obtain financial aid from
their daughter’s private school.
                   c.     Total “owed” under both leases
      The parents calculated the amount of unpaid rent under
these “leases” as $364,500.




                                4
             2.    Promissory notes to Continental
       Between June 2008 and August 2015, Continental gave
Bradford a total of $341,078.80 in cash pursuant to 53 individual,
zero-interest promissory notes executed by Bradford alone. The
content of the 53 notes is identical; curiously, some of them
contain the same error regarding a nonexistent date (September
31) despite purporting to be executed a year apart. Bradford
agreed to repay the notes by having $100 per week deducted from
his salary. The salary deductions totaled $13,700, such that
Bradford continued to owe $327,378.80 on the promissory notes
to Continental.
             3.    Loans from Sandra
       In April 2011, Sandra gave Bradford four payments
totaling $20,875. Each payment was memorialized by a written
“promise to pay,” although Bradford only signed three of the four
promises.
             4.    Other payments by the parents
       On unspecified dates while Bradford and Loretta were still
married, the parents paid $24,825 in “construction-related fees”
to Bradford and unspecified “third parties” “on behalf of Bradford
and Loretta toward completion of construction” of their tree-
crushed home.
       C.    The 2016 lawsuit
             1.    The complaint
       In May 2016, which was less than a year after Loretta filed
for dissolution, the parents and their company (Continental) sued
Bradford and Loretta for $751,278.80 in unpaid debt as well as
for punitive damages (the 2016 Lawsuit). More specifically, they
brought (1) five claims—that is, three breach-of-contract claims
and two money-lent claims—to recover the debts outlined above,




                                5
and (2) two claims for fraud. The fraud claims allege that
Bradford and Loretta engaged in promissory fraud by
“express[ly]” “represent[ing]” and “expressly assur[ing]” the
parents that they “would begin to re-pay the debt[s] within a
reasonable time[] once they had the financial ability to do so,”
while harboring a “secret intention” never to repay those debts.
             2.    Prosecution of the lawsuit
      Against Loretta, the parents propounded 22 requests for
production, 71 requests for admission, and 54 requests to admit
the genuineness of documents; they also deposed her. Against
Bradford, they propounded no discovery whatsoever and did not
depose him.
             3.    Resolution of the lawsuit
      On June 6, 2017, Bradford executed a Stipulation for
Judgment. In that stipulation, Bradford “acknowledge[d]” that
he and Loretta “owed” the parents $751,278.80 as a “joint debt,”
and agreed to pay the parents $380,000 of that amount.
      Five days before Bradford executed the stipulation, his
lawyer had sent Loretta’s lawyer a copy of the proposed
stipulation as well as a letter asserting (1) Bradford’s “intent to
sign” the stipulation and to acknowledge $380,000 as a
“community debt,” and (2) Bradford’s further intent to hold
Loretta liable for half of that debt “in the parties’ [pending]
dissolution action.”
      The same date that the trial court entered the stipulation,
the parents and their company dismissed Loretta from the
lawsuit without prejudice.
      As noted above, during the entire pendency of the 2016
Lawsuit, Bradford was living with his parents rent-free.




                                 6
II.    Procedural Background
       A.     Complaint
       In May 2018, Loretta sued Bradford, his parents and
Continental for malicious prosecution of the 2016 Lawsuit.3 More
specifically, Loretta alleged that the parents and Continental
initiated the 2016 Lawsuit “without probable cause,” that they
“acted maliciously” in filing suit to “mis-characterize hundreds of
thousands of dollars in gifts as loans” in order to exact
“vengeance against Loretta for filing for divorce,” and that she
was “damaged” by the suit. Loretta sought compensatory as well
as punitive damages.
       B.     Anti-SLAPP motions
       In August 2018, the parents, Continental and Bradford
each filed separate motions to dismiss Loretta’s complaint under
the anti-SLAPP statute. The parents’ and Continental’s
separately filed motions as well as the accompanying declarations
and exhibits were nearly identical. Loretta filed a consolidated
opposition to the motions filed by the parents and Continental
and a separate opposition to the motion filed by Bradford. The
parents and Continental each filed separate replies and further
declarations with exhibits. The parents and Continental also
filed identical evidentiary objections.
       In a comprehensive 23-page tentative ruling that the trial
court later adopted as its final ruling, the court denied the anti-
SLAPP motions. The court ruled that Loretta’s malicious
prosecution lawsuit arose from “protected activity” within the


3     Loretta also sued the lead attorney and law firm who
represented the parents and Continental in the 2016 Lawsuit,
but the trial court dismissed those defendants under the anti-
SLAPP statute and Loretta has not appealed that ruling.




                                7
reach of the anti-SLAPP statute, but found that Loretta had
established that her malicious prosecution claim had “minimal
merit” because she had adduced sufficient evidence to establish
that (1) the parents and Continental—the plaintiffs in the 2016
Lawsuit—had initiated that lawsuit without probable cause and
with malice, and (2) Bradford, although not a plaintiff in the 2016
Lawsuit, had nevertheless conspired with his parents to
prosecute and settle that case.
       C.    Appeal
       The parents, Continental and Bradford filed timely
appeals.
                           DISCUSSION
       The parents, Continental and Bradford argue that the trial
court erred in denying their anti-SLAPP motions because, in
their view, Loretta did not show that her malicious prosecution
claim had “minimal merit.”4
I.     The Law, Generally
       A.    The anti-SLAPP statute
       The anti-SLAPP statute “provides a procedure for weeding
out, at an early stage, meritless claims arising from” activity that
is protected by the law. (Baral, supra, 1 Cal.5th at p. 384.)
“Accordingly, a trial court tasked with ruling on an anti-SLAPP


4      We decline to review the propriety of the trial court’s ruling
that Bradford was a proper defendant in Loretta’s malicious
prosecution suit because (1) Bradford’s briefs on appeal consist of
one-paragraph, blanket joinders to his parents’ opening and reply
briefs, and (2) the briefs Bradford joined do not address the
propriety of Bradford as a proper defendant. Because Bradford
has offered no “‘legal argument’” on this point, we can and do
treat this issue as waived. (People v. Stanley (1995) 10 Cal.4th
764, 794.)




                                  8
motion must ask two questions: (1) has the moving party ‘made a
threshold showing that the challenged cause of action arises from
protected activity’ [citation], and, if so, (2) has the nonmoving
party ‘established . . . a probability that [she] will prevail’ on the
challenged cause of action by showing that the claim has
‘minimal merit’ [citations]?” (Abir Cohen Treyzon Salo, LLP v.
Lahiji (2019) 40 Cal.App.5th 882, 887 (Abir).) A claim has
“minimal merit” if it is “‘both legally sufficient and supported by a
sufficient prima facie showing of facts to sustain a favorable
judgment if the evidence submitted by the [nonmoving party] is
credited.’ [Citation.]” (Wilson v. Parker, Covert & Chidster (2002)
28 Cal.4th 811, 821 (Wilson), italics added, superseded on other
grounds by § 425.16, subd. (b)(3); Soukup v. Law Offices of
Herbert Hafif (2006) 39 Cal.4th 260, 291 (Soukup); HMS Capital,
Inc. v. Lawyers Title Co. (2004) 118 Cal.App.4th 204, 212 (HMS
Capital).) Indeed, a court “evaluate[s] the [moving party’s]
evidence only to determine if it has defeated that submitted by
the [nonmoving party] as a matter of law.” (Soukup, at p. 269, fn.
3.) Because a court is to accept the nonmoving party’s evidence
as true, the court is not to “‘weigh the credibility or comparative
probative strength of competing evidence.’” (Id. at p. 291.) We
independently evaluate a trial court’s anti-SLAPP analysis. (Id.
at p. 269, fn. 3.)
       B.    The tort of malicious prosecution
       To prevail on a claim for malicious prosecution, a plaintiff
must establish that (1) the defendant initiated or maintained a
prior action “without probable cause,” (2) the defendant acted
with “malice” in doing so, and (3) the prior action was terminated
in the plaintiff’s favor on the merits. (Siebel, supra, 41 Cal.4th at
p. 740; Sheldon, supra, 47 Cal.3d at p. 874.) If the plaintiff seeks




                                  9
to recover monetary relief, she “must also prove [(4)] damages.”
(Sycamore Ridge Apartments LLC v. Naumann (2007) 157
Cal.App.4th 1385, 1411 (Sycamore Ridge).)
       The probable cause element is evaluated “objectively” by
asking “whether any reasonable attorney would have thought the
claim [legally and factually] tenable.” (Sheldon, supra, 47 Cal.3d
at p. 886; Wilson, supra, 28 Cal.4th at p. 817.) A prior action was
not initiated without probable cause merely because it was
ultimately found to lack merit; it was initiated without probable
cause only if “all reasonable lawyers” would “agree” that the suit,
at the time of filing, was “totally and completely without merit.”
(Jarrow Formulas, Inc. v. LaMarche (2003) 31 Cal.4th 728, 743,
fn. 13 (Jarrow).) This objective assessment is necessarily made
using “the facts known to the defendant” “at the time the suit
was filed.” (Sheldon, at p. 878; Mendoza v. Wichmann (2011) 194
Cal.App.4th 1430, 1449; Mabie v. Hyatt (1998) 61 Cal.App.4th
581, 594 [tenability “depends upon” “the state of the facts” “as
well as” “the state of the law”].) Although the objective question
of tenability is always a “question of law” for the court to decide
(Sheldon, at pp. 875, 878; Drummond v. Desmarais (2009) 176
Cal.App.4th 439, 453 (Drummond)), the question of what facts
were known at the time of filing is a “question of fact” which, if
disputed, is for the jury to decide and, critically, to decide before
the court makes its objective determination of tenability. (Medley
Capital Corp. v. Security National Guaranty, Inc. (2017) 17
Cal.App.5th 33, 48; Downey Venture v. LMI Ins. Co. (1998) 66
Cal.App.4th 478, 496, fn. 25 (Downey Venture); Ross v. Kish
(2006) 145 Cal.App.4th 188, 202; Sheldon, at p. 881.)
       The malice element looks to the “subjective intent or
purpose with which the defendant acted in initiating the prior




                                 10
action” (Sheldon, supra, 47 Cal.3d at p. 874), and is therefore a
“question of fact” (Drummond, supra, 176 Cal.App.4th at p. 452).
A party acts with “malice” when it files suit due to “ill will or
some improper ulterior motive.’” (Daniels v. Robbins (2010) 182
Cal.App.4th 204, 224 (Daniels), italics omitted; Drummond, at p.
451.) Malice requires more than proof that the party acted
without probable cause. (Downey Venture, supra, 66 Cal.App.4th
at p. 498.)
        The prior termination element examines (1) whether the
prior action was terminated in the malicious prosecution
plaintiff’s favor, and (2) whether that termination “reflect[s]
. . . the plaintiff’s innocence of the misconduct alleged” in the
prior action. (Contemporary Services Corp. v. Staff Pro Inc.
(2007) 152 Cal.App.4th 1043, 1056; Lackner v. LaCroix (1979) 25
Cal.3d 747, 750.) Where, as here, the previously suing parties
voluntarily dismissed the malicious prosecution plaintiff without
prejudice, the dismissal is presumed to reflect the plaintiff’s
innocence. (Sycamore Ridge, supra, 157 Cal.App.4th at p. 1400
[“A voluntary dismissal is presumed to be a favorable termination
on the merits.”]; Jay v. Mahaffey (2013) 218 Cal.App.4th 1522,
1540; Lanz v. Goldstone (2015) 243 Cal.App.4th 441, 462.) This
presumption is rebuttable, but whether it has been rebutted is a
question of fact. (Fuentes v. Berry (1995) 38 Cal.App.4th 1800,
1808.)
II.     Analysis
        It is undisputed that Loretta’s claim for malicious
prosecution falls within the ambit of the anti-SLAPP statute
because the statute applies to claims that “arise[] from” “any
written . . . statement . . . made in connection with an issue under
consideration or review by a . . . judicial body” (§ 425.16, subds.




                                11
(b)(1), (e)) and, as noted above, a malicious prosecution claim is
predicated on the filing of a prior lawsuit. (Jarrow, supra, 31
Cal.4th at pp. 734-735 [so holding].) Consequently, the propriety
of the trial court’s order denying the anti-SLAPP motions in this
case depends solely on whether Loretta proved that her malicious
prosecution claim had minimal merit. We now turn to the
elements of her malicious prosecution claim.
       A.     Lack of probable cause
       Because “‘a malicious prosecution suit may be maintained’”
if any one of “‘several claims in the prior action lacked probable
cause’” (Crowley v. Katleman (1994) 8 Cal.4th 666, 686
(Crowley)), we—like the trial court—focus on whether Loretta
has established that the parents (for themselves and as the
individuals running Continental) lacked probable cause to
support their promissory fraud claims.
       The threshold question is: How do we do this?
       We are not deciding the merits of Loretta’s malicious
prosecution claim, which, as noted above, would have required us
(1) to resolve any factual disputes regarding what the parents
knew at the time they filed the 2016 Lawsuit, and (2) to ask
whether all reasonable attorneys would conclude that the
promissory fraud claims were “‘totally and completely without
merit’” based on the facts as we resolved them. (Jarrow, supra,
31 Cal.4th at pp. 739, 743, fn. 13; Sheldon, supra, 47 Cal.3d at
pp. 881, 878, 886.) Instead, we are merely deciding whether
Loretta has shown that her malicious prosecution claim has
“minimal merit” to withstand an anti-SLAPP motion. That
inquiry, as noted above, requires us (1) to accept Loretta’s
evidence as true (Soukup, supra, 39 Cal.4th at p. 291; Wilson,
supra, 28 Cal.4th at p. 821; HMS Capital, supra, 118 Cal.App.4th




                               12
at p. 212), and (2) to ask whether, on the basis of that evidence,
Loretta has made a “prima facie showing” that all reasonable
attorneys would conclude that the promissory fraud claims were
“totally and completely without merit.”
       We reject the different modes of analysis urged by the
parties. Loretta suggests that we must resolve the factual
disputes regarding what the parents knew, but this suggestion
oversteps the more limited role of an anti-SLAPP motion to
“weed[] out” or “‘“screen”’” claims (Baral, supra, 1 Cal.5th at p.
384; Jarrow, supra, 31 Cal.4th at p. 739), not to definitively
resolve them. The parents argue that the existence of factual
disputes over what they knew at the time they filed the 2016
Lawsuit means that they had probable cause, ostensibly because
a “reasonable attorney” would have chosen to rely upon the
subset of disputed facts that supported the existence of probable
cause. Probable cause is lacking, the parents continue, only if the
undisputed facts show a “‘complete absence of . . . evidence’” to
support their claims. But this argument effectively nullifies a
critical aspect of the anti-SLAPP analysis—namely, the
requirement that courts accept the nonmoving party’s evidence as
true. Indeed, this argument effectively urges us to apply the
converse of that requirement by accepting the moving party’s
evidence as true unless the moving party has no evidence at all.
       The next question is: When the factual disputes regarding
what the parents knew when they filed the 2016 Lawsuit are
resolved in Loretta’s favor, do these facts constitute a “prima
facie showing” that the parents lacked probable cause to file their
claims for promissory fraud?
       As a “‘subspecies of fraud and deceit’” (Engalla v.
Permanente Medical Group, Inc. (1997) 15 Cal.4th 951, 973),




                                13
promissory fraud requires proof of “(1) a promise made regarding
a material fact without any intention of performing it; (2) the
existence of the intent not to perform at the time the promise was
made; (3) intent to deceive or induce the promisee to enter into a
transaction; (4) reasonable reliance by the promisee; (5)
nonperformance by the party making the promise; and (6)
resulting damage to the promise[e].” (Behnke v. State Farm
General Ins. Co. (2011) 196 Cal.App.4th 1443, 1453 (Behnke).)
      The facts are disputed over whether Loretta, as alleged in
the 2016 Lawsuit, ever “express[ly]” “represent[ed]” or “assur[ed]”
the parents that she would pay the rent due under the two leases,
the promissory notes Bradford executed to Continental, the
promises to pay Bradford made to Sandra, or the money the
parents paid to Bradford or others for construction-related costs.
The parents insist Loretta did. Loretta insists she did not, and
goes further in stating that she was “completely unaware” of the
second lease and the promissory notes Bradford executed to
Continental. Loretta’s claim of ignorance is partially
corroborated by Sandra herself, who testified in her deposition
that she never gave Loretta copies of the promissory notes and
had “no idea” if she knew about them. If we accept Loretta’s
evidence as true (which, as noted above, we must), then Loretta
made no such promise, and the first element of a promissory
fraud claim is missing (Behnke, supra, 196 Cal.App.4th at p.
1453), and this constitutes a prima facie showing that the
parents accordingly lacked probable cause to bring that claim.
(Jarrow, supra, 31 Cal.4th at p. 742 [probable cause is lacking
where there is “‘no competent evidence’” to support an element of
a claim]; Wilson, supra, 28 Cal.4th at p. 822 [same]; Cole v.




                                14
Patricia A. Meyer & Associates (2012) 206 Cal.App.4th 1095, 1113
[same].)
      The parents respond with what boil down to three
arguments.
      First, they point to evidence that, in their view, impeaches
Loretta’s denial of promising to repay the parents for the various
debts. To begin, we must decline the parents’ invitation to
evaluate the credibility or weight of Loretta’s evidence, as we
must accept the nonmoving party’s evidence as true. (Abir,
supra, 40 Cal.App.5th at p. 889 [“Because [a] plaintiff[’s] evidence
must be credited, a court is not to make credibility
determinations or otherwise weigh the evidence submitted.”].)
The evidence cited by the parents does not in any event
undermine Loretta’s denial of making any promise. They point to
Loretta’s signature on three checks for rent and an email she sent
asking a Continental employee to let her know how much “family
debt” to list on their daughter’s “financial aid” application. But,
as noted above, it is undisputed that the parents never cashed
any rent checks; more to the point, Loretta and Bradford reported
these amounts to an insurance company and private school to
obtain benefits.5 Loretta’s willingness to make a gift look like a


5     The parents objected to the admissibility of Loretta’s
statement that Bradford wanted her to fill out rent checks to
present to the insurance company to obtain benefits, and they
renew that objection on appeal. The trial court overruled the
objection, and we conclude that the trial court did not abuse its
discretion in doing so because Bradford’s statement is relevant to
prove the absence of a true debt and, while hearsay, the
statement is of a party opponent (Evid. Code, § 1220) as well as
the statement of a co-conspirator made in the course of




                                15
debt does not turn that gift into a debt and does not in any event
amount to an “express” representation or assurance of
repayment. The parents also point to a statement Loretta
allegedly made to a Continental employee that she and Bradford
“owed [the parents] so much money.” Even if we consider this
statement, then at most the statement conflicts with the evidence
Loretta submitted in opposition to the anti-SLAPP motion;
further, the statement does not speak to whether Loretta ever
made an “express” representation or assurance of repayment to
the parents—and that is the issue upon which the parents’
promissory fraud claim turns. In sum, none of this evidence
defeats Loretta’s showing as a matter of law.
       Second, the parents recite the general maxim that
malicious prosecution claims are disfavored, such that any doubts
should be resolved in favor of dismissing Loretta’s malicious
prosecution claim. Although “malicious prosecution is a
‘disfavored cause of action,’” this maxim means that the tort
“should not be expanded.” (Crowley, supra, 8 Cal.4th at p. 680.)
The maxim “‘should not be employed to defeat a legitimate
[claim]’” for malicious prosecution. (Ibid., quoting Bertero v.
National General Corp. (1974) 13 Cal.3d 43, 53.) Because, as we
conclude in this opinion, Loretta has satisfied her burden of
showing under the anti-SLAPP statute that her malicious




Bradford’s, Loretta’s, and the parents’ conspiracy to defraud the
insurance company (id., § 1223). (People v. Powell (2018) 5
Cal.5th 921, 961 [abuse of discretion review].) We have no
occasion to review the parents’ renewal of three other evidentiary
objections because our analysis does not rely on that other
evidence.




                                16
prosecution claim has “minimal merit,” her claim is a “legitimate”
one that should be permitted to move forward.
      Lastly, the parents argue that the trial court impermissibly
relied on statements made by the family court in Bradford’s and
Loretta’s dissolution proceeding regarding the 2016 Lawsuit.
Because we independently review a trial court’s resolution of an
anti-SLAPP motion, we review only its result, not its reasoning.
(See Conway v. County of Tuolumne (2014) 231 Cal.App.4th 1005,
1020, fn. 5.) Because our analysis does not rely on anything the
family court said, we need not examine the propriety of the trial
court’s doing so.
      B.     Remaining elements
             1.    Malice
      Accepting Loretta’s evidence as true, Loretta made a
“‘prima facie showing’” that the parents acted with malice.
(Wilson, supra, 28 Cal.4th at p. 821.) That evidence supports a
finding that Bradford is very close with—and, seemingly, largely
dependent upon—his parents: They have been his employer, his
landlord, and his financier for years and years. The evidence also
supports a finding that Bradford and his parents coordinated
their actions vis-à-vis the 2016 Lawsuit: The parents filed suit;
Bradford, through his sister, looked to his parents’ attorneys for
references for counsel to defend him in the very same lawsuit; the
parents did not depose Bradford or propound any discovery on
him; and Bradford signed a stipulated judgment that capitulated
to the lawsuit and thereby purported to establish a $380,000
community debt. And the evidence supports a finding that
Bradford did this in order to saddle Loretta with half of that debt:
Bradford said as much in his pre-stipulation letter to Loretta.
From this, a jury could infer that the parents filed their lawsuit




                                17
with “ill will” toward Loretta for divorcing their son or with the
“improper ulterior motive” of seeking to alter the distribution of
assets and debts in their son’s pending dissolution action. Either
qualifies as malice. (Daniels, 182 Cal.App.4th at p. 224.)
      The parents muster three arguments in response. First,
they assert that Loretta offered no direct evidence of their malice.
This is of no moment because “parties rarely admit an improper
motive”; that is why “malice is usually proven by circumstantial
evidence and inferences drawn from the evidence.” (HMS
Capital, supra, 118 Cal.App.4th at p. 218, italics added.) Second,
the parents proffer alternative, innocent motivations for their
lawsuit—namely, that (1) they had no reason to sue Bradford and
Loretta until the family court ordered the sale of their prior
home, which would finally generate a pot of money from which
the parents could collect their debts, (2) they had no reason to
depose or seek discovery against Bradford because Bradford “did
not dispute the existence of the community debts,” and (3) they
had no reason to “concoct[] false community debts” when Loretta
had admitted to a Continental employee that she owed the
parents money. This conflicting evidence is of no moment
because, as noted above, we must accept Loretta’s evidence as
true and this evidence does not otherwise defeat Loretta’s
showing as a matter of law. Third, the parents argue that there
was no malice “as a matter of law” because Bradford’s
accumulation of debt to the parents all occurred while he was
married to Loretta, because he used that debt to pay community
expenses, and because he acknowledged that debt in the
stipulation, such that Family Code sections 910 and 914 dictate
that such debt belongs to the community. This is of no moment
because it speaks only to the parents’ reasons for filing their




                                18
contract-based claims, not their fraud claims. What is more,
Loretta was not a party to the stipulation and Bradford executed
it knowing Loretta “dispute[d] th[e] debt” and did so in order to
“seek to hold Loretta liable for said debt in the parties’
dissolution action.”
             2.    Favorable termination
       As noted above, the parents’ voluntary dismissal of Loretta
is presumptively a favorable termination that reflects her
innocence of the allegations in the 2016 Lawsuit and thus
satisfies this element of Loretta’s malicious prosecution claim.
(E.g., Sycamore Ridge, supra, 157 Cal.App.4th at p. 1400.) To be
sure, the parents offered a contrary explanation for the
dismissal—namely, that continuing the 2016 Lawsuit against her
would have been taxing on the parents’ finances and health. But
this explanation creates, at best, a conflict in the evidence that
we must for anti-SLAPP purposes resolve in Loretta’s favor. The
explanation does not dictate a ruling in the parents’ favor as a
matter of law. Further, the fact that the parents settled the 2016
Lawsuit with Bradford does not somehow alter or otherwise
rebut the presumption that the subsequent voluntary dismissal
of Loretta was a favorable termination on the merits, especially
as to the fraud claims against her that were in no way implicated
by the settlement.
             3.    Damages
       Although damages are an element of a malicious
prosecution claim where, as here, the plaintiff is seeking
monetary relief (Sycamore Ridge, supra, 157 Cal.App.4th at p.
1411), “there is no requirement that, for purposes of surviving an
anti-SLAPP motion, a malicious prosecution plaintiff must
provide specific evidence of the extent of the damages suffered”




                               19
(id., at pp. 1411-1412). Loretta has made a “prima facie showing”
that she was damaged because she declared that she “incurred
approximately $50,000 in [attorney] fees and costs defending
against” the 2016 Lawsuit. In response, the parents argue that
(1) she did not allege that amount in her malicious prosecution
complaint, and (2) her declaration was “a mere conclusion with
no facts” because it did not identify the attorney(s) she hired,
document their billing and rates, or attach any proof of payment.
We reject both arguments. We reject the first argument because
a court in evaluating the minimal merit of a claim is to look at—
not, as the parents suggest, to ignore—the evidence later
submitted to support that claim. (§ 425.16, subd. (b)(2); Monster
Energy Co. v. Schechter (2019) 7 Cal.5th 781, 788 [looking to the
“prima facie factual showing” made by the plaintiff].) We reject
the second argument because Sycamore Ridge disclaims the need
for a detailed accounting of damages and because the parents
offer no authority in support of their assertion that such an
accounting is necessary to withstand an anti-SLAPP motion.




                               20
                        DISPOSITION
     The order is affirmed. Loretta is entitled to her costs on
appeal.
     CERTIFIED FOR PARTIAL PUBLICATION.


                                     ______________________, J.
                                     HOFFSTADT

We concur:


_________________________, P. J.
LUI


_________________________, J.
CHAVEZ




                                21